Execution Copy


CHINA ENERGY RECOVERY, INC.
UNSECURED PROMISSORY NOTE


Shanghai, China
May 21, 2009


$5,000,000 (Maximum Principal Amount)


THIS TERM LOAN NOTE AND AGREEMENT (“Note”) is entered into as of May 21, 2009,
by and among (i) Hold And Opt Investments Limited, a Bahamas company (“holder”),
with offices at Deltec House, Lyford Cay, P.O. Box N-3229, Nassau, Bahamas, Fax
Number: 1242-362-4623 Telephone Number: 1242-302-4100 and Email Address:
tis@deltecbank.com, on the one hand, and, on the other hand, (ii) CER Energy
Recovery, Inc., a Delaware corporation (“Company”), with offices at 7F, No. 267
Quyang Road, Hongkou district, Shanghai, China 200081, Fax Number:
86-21-6508-2138, Telephone Number: 86-21-5556-0020 and Email Address:
wuqinghuan@haie.com, (iii) CER Energy Recovery (Shanghai) Co., Ltd. (“Borrower”)
with offices at 7F, No. 267 Quyang Road, Hongkou district, Shanghai, China
200081, Fax Number: 86-21-6508-2138, Telephone Number: 86-21-5556-0020 and Email
Address: wuqinghuan@haie.com, and (iv) CER (Hong Kong) Holdings Limited (“CER
Hong Kong”) with offices at Suite 1006, 10th Floor, Harbour Crystal Centre, 100
Granville Road, Kowloon, Hong Kong, Fax Number: 852-2388-0398, Telephone Number:
852-2388-9997 and Email Address: wuqinghuan@haie.com, as a collecting and paying
agent on behalf of the Borrower (“Paying Agent”).


WHEREAS, Borrower has requested that the holder provide term loan financing to
Borrower in an amount of up to $5,000,000 (“Commitment”), which amounts may be
drawn from time to time, in whole or in installments, upon notice, but once
repaid shall not be subject to reborrowing; and


WHEREAS, holder is willing to provide Borrower such term loan financing, subject
to the terms and conditions set forth herein;


WHEREAS, the Company is willing to provide that the principal and interest of
the Note may be converted into shares of common stock (“Common Stock”) of the
Company as provided herein;


WHEREAS, in connection with this Note, the holder shall also be issued by the
Company a common stock purchase warrant (“Warrant”) to purchase shares of Common
Stock of the Company in the amount of 50% of the principal sum of this Note
divided by the Conversion Price (as defined herein), initially exercisable for
five years at the equivalent of the Conversion Price, pursuant to the terms of a
separate agreement; and



--------------------------------------------------------------------------------


 
WHEREAS, in connection with this Note, the Company is issuing to the holder one
hundred (100) shares of Class B Preferred Stock that provide for voting rights
and directorships in the event of defaults hereunder.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.           Basic Loan Terms.
 
1.1             Loan.  Subject to the terms and conditions of this Note, holder
agrees to make the loan to Borrower, as provided herein, in the principal amount
up to or equal to the Commitment, but no greater than the Commitment.  The loan
may be requested in whole or in installments (“Installment”) at the request of
the Borrower, but the aggregate of the Installments will not exceed the
Commitment.
 
1.2           Maturity Date.  The principal amount and any accrued and unpaid
interest will be paid in full on the twenty-four (24) month anniversary (a
“Maturity Date”) of the date each Installment is paid to the Borrower
(“Installment Funding Date”).  For the avoidance of doubt, the Borrower and
holder understand that each Installment will have a separate Maturity Date,
provided however terms such as representations, covenants, prepayment and events
of default will apply to all Installments as if one funding, one Maturity Date
and a single acceleration.
 
1.3           Interest; Compounding of Interest. The Borrower will pay interest
on the outstanding principal amount of the loan (computed on the basis of actual
days elapsed in a year) until the principal amount is paid in full, at the rate
of nine and one half percent (9.5%) per annum.  Interest will be paid on each
Installment two times each year, on the six month and 12 month anniversary of
the Installment Funding Date with respect to each Installment (“Interest Payment
Date”), and on each Maturity Date of an Installment and on any prepayment
date.  The interest will be calculated on a quarterly basis and compounded
quarterly for each Installment.  The Borrower shall be responsible for the
payment of all fees, withholding tax and other expenses and taxes applicable to
any payment of interest such that the holder receives the full amount of the
interest due, without any deduction.
 
1.4           Re-borrowing Not Permitted. Amounts borrowed pursuant to this
Section 1 that are repaid when due or prepaid may not be re-borrowed.
 
1.5           Dollar Loan.  All amounts stated herein are in United States.
 
1.6           Use of Funds.  The proceeds of this Note will be for the
construction of a new plant to be located in China for the production of the
products of the Company on a consolidated basis, including, but not limited to,
the purchase of land for the plant, buildings, equipment and for the
facilitating of financing loans from one or more in-China bank and institutional
lenders (together the “Plant”). The Borrower, either directly or indirectly may
cause the funds obtained under this Note to be lent to another entity that is
either an affiliate or a direct or indirect subsidiary of either the Borrower or
the Company, in which case, for the purposes of this Note, such other entity
will also be deemed to be a “Borrower.”  Such “on lending” arrangement will not
need the consent of the holder.
 
2

--------------------------------------------------------------------------------


 
1.7           Unsecured Loan.  The Note and the sums borrowed hereunder are
unsecured.
 
2.           Borrowing Procedures.
 
2.1             Procedure for Borrowing.  Borrower, either directly or through
the Paying Agent, solely as agent, shall provide a written request to holder to
borrow an Installment under this Note, such written notice to be given not less
than ten (10) business days (which shall be days in Shanghai, China on which
commercial banks are open for regular business, “Business Day”) and no more than
thirty (30) Business Days prior to the planned Installment Funding Date.  The
written notice shall be executed by two officers of Borrower and shall specify
(i) the amount of the intended Installment, (ii) the intended Installment
Funding Date, which date will also be a Business Day, (iii) the account to which
the funds are to be paid (“Designated Account”), (iv) that there is, and will
be, no default under the terms of this Note and the related agreements on the
date of notice and on the Installment Funding Date, and (v) specifying the
purpose of the proceeds in detail, which purpose shall be within the scope of
the use of proceeds set forth herein.  At holder’s election, in lieu of
delivering the written request to borrow, as mentioned above, an officer of
Borrower may communicate such Installment request to holder by telephone not
later than the required time, and in such circumstances, Borrower agrees that
any such telephonic communication will be confirmed in writing in conformity
with the notice provisions above within 24 hours thereof.
 
2.2           Time Limit on Requests.  Borrower may only make a request to draw
down an Installment under this Note during the period commencing the date of
this Note and ending on the six month anniversary of the date of this
Note.  This provision may be extended only by a writing signed by all the
parties to this Note.
 
2.3           Making of Loan.  Subject to Borrower’s compliance with Section 2.1
and the facts stated therein and Section 2.2, holder shall make the amount of
the requested Installment of the Commitment available to Borrower on the
Installment Funding Date by promptly transferring immediately available funds to
the Designated Account.
 
2.4           Notation.  Holder shall record on its books the principal amount
of this Note owing to holder from time to time, and such records shall, absent
manifest error, conclusively be presumed to be correct and accurate.  In
addition, holder is authorized, at holder’s option, to detail the date and
amount of each payment or prepayment of principal of the Loan in its books and
records, including computer records and/or notation on any grid or attachment to
this Note.
 
3.           Prepayment.
 
3.1           Optional Prepayment by the Borrower. The Borrower may prepay the
outstanding principal of this Note, in whole or in part (for any one or multiple
Installments or portions thereof), at any time and from time to time, without
premium or penalty.  Each prepayment shall be accompanied by payment of the
accrued interest on the principal being repaid through the date of
prepayment.  Any prepayment will be applied to the earliest Installment
outstanding, until repaid in full, plus the accrued interest or interest
outstanding.
 
3

--------------------------------------------------------------------------------


 
3.2           Notice of Prepayment by Borrower.  If at any time the Borrower
desires to prepay this Note under Section 3.1, it shall give written notice to
the holder, either directly or through the Paying Agent, of the principal amount
being prepaid, the Installment(s) (or portions thereof) being repaid, the
interest due to the date of prepayment, and the intended date of prepayment,
which notice shall be sent not less than ninety (90) Business Days prior to the
intended date of prepayment.  The holder has the right to convert the principal
and interest of this Note into Common Stock until payment is received in good
funds.
 
3.3           Optional Prepayment Request by the Holder in Connection with
Financing. After the first anniversary of the first Installment Funding Date,
the holder may request that the then principal outstanding under this Note,
regardless of the length of time outstanding or Installment, be prepaid, without
premium or penalty, together with any accrued interest on the amount to be
prepaid, upon the closing after such first anniversary by the Company or any
Company subsidiary, affiliate or controlled (whether by contract or ownership)
company or entity (together the “Consolidated Company”) of any debt and/or
equity (including derivatives thereof) financing for capital raising purposes,
except for debt financings to the Consolidated Company from bank or
institutional lenders licensed to operate in China, whether in a single
transaction or series of related transactions.  The amount that may be requested
to be repaid by holder (and if more than one holder, the holders in the
aggregate) may be no more than 50% of the amount of the financing received by
the Consolidated Company.  If the prepayment amount is less than all the
principal and interest due, that amount to be repaid will be applied to the
principal and interest due on the earliest Installments outstanding.
 
3.4           Prepayment Demand by the Holder on Certain Events. The Holder may
demand that all the then principal outstanding under this Note, regardless of
the length of time outstanding or Installment, be immediately repaid in full or
in part, without premium or penalty, together with any accrued and unpaid
interest, (i) upon the sale by the Consolidated Company of the Plant (whether as
an asset, license, lease or equity transaction or similar arrangement whereby
the title, operations or control of the Plant is transferred) to any person or
entity that is not a controlled entity, affiliate or subsidiary of the
Consolidated Company, (ii) abandonment of the building, commissioning or
operation of the Plant by the Consolidated Company, (iii) sale of all or
substantially all of the assets of the Consolidated Company, (iv) a change of
control of the Company, where the change of control represents a 50% or greater
change of the direct and/or beneficial ownership of the voting stock for any
reason or by any means, in a single or series of related transactions, (v) any
merger, combination or continuation of the Company where the Company is not the
surviving entity or there is a change of control, or (vi)  if Mr. Qinghuan Wu,
the current Chief Executive Officer and Chairman of the Board of the Company,
does not hold those positions (for any reason, whether because of resignation,
retirement or change of duties or otherwise) at any time during the period that
any of the principal or interest of this Note is outstanding or due and payable.
 
4

--------------------------------------------------------------------------------


 
3.5           Notice of Demand for Repayment by Holder.  If at any time the
holder requests repayment of this Note pursuant to Section 3.3 and 3.4, it shall
give written notice to the Borrower and to the Paying Agent, of the amount to be
repaid and the date to be paid, together with other payment instructions.  The
repayment under Section 3.3 will be due not earlier than the ninetieth (90)
Business Day after the date of the notice of prepayment demand is given by the
holder.  The repayment under Section 3.4 will be due immediately or at the
discretion of the holder as otherwise stated in the notice. The amount being
repaid will include all the accrued interest on the amount being repaid through
the date of payment.  Any demand for repayment will not require the Borrower to
pay any premium or penalty. Once the notice of demand for repayment is given by
the holder, then the holder shall no longer have the right to convert the
principal of this Note, except if there is an Event of Default (as defined
herein) at the time of or after the giving of notice.
 
4.           Conversion of Notes.
 
4.1             Conversion and Conversion Rate. Subject to the terms of this
Note and upon compliance with the provisions of this Section 4, at the sole
discretion of holder, the holder shall have the right but not the obligation to
convert all or part of the then outstanding principal balance and accrued
interest outstanding under this Note into a number of shares of Common Stock of
the Company, $.001 par value (“Common Stock”), equal to the amount being
converted divided by the conversion rate.  The initial conversion rate shall be
$1.80 (“Conversion Rate”).  The holder shall effect conversions by delivering to
the Company notice of conversion specifying therein the amount of principal and
interest accrued under this Note to be converted and the date on which such
conversion shall be effected (such date, the “Conversion Date”) and the amount
of shares of Common Stock to be issued.  The notice of conversion may be
delivered only up to the ninetieth (90th) day before the Maturity Date of a
particular Installment as to principal and interest due for that Installment;
provided that if there is an Event of Default continuing or an Event of Default
occurs after the giving of notice, then conversion may be made by holder at any
time.  If no notice of conversion is delivered as specified herein and except
for the provisions for conversion in the Event of Default, then the holder will
be deemed to have elected not to convert the outstanding amount for such
Installment and will be paid cash for the outstanding obligations with respect
to that Installment.  In the Event of Default, the holder has the right to
convert the outstanding obligations due under this Note into shares of Common
Stock, upon five (5) business days advance notice to the Company by the holder
at the Default Conversion Rate (as defined herein).
 
4.2             Reservation of Shares Issuable Upon Conversion. The Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, the sum of (i) the number of shares of Common Stock
issuable upon conversion of the principal and interest of the Notes.  The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
non-assessable.
 
4.3           Fractional Shares.  The Company shall not be required to issue
fractions of shares upon the conversion hereof or to distribute certificates
that evidence fractional shares nor shall the Company be required to make any
cash payments in lieu of fractional shares.  In lieu of issuance any fractional
shares or payment therefore, the Company will round up to the nearest whole
share
 
4.4           Registration Rights.  The shares of Common Stock into which this
Note are convertible have the registration rights set forth in a separate
registration rights agreement between the Company and the holder (“Registration
Rights Agreement”) of even date herewith, and such terms are incorporated
herein.
 
5

--------------------------------------------------------------------------------


 
5.           Adjustments to Conversion Rate.
 
5.1           Stock Dividends and Stock Splits.  If the Company, at any time
while this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions to all its stockholders equally which are payable
in shares of Common Stock on shares of Common Stock or any Common Stock
equivalents (which, for avoidance of doubt, shall not include any shares of
Common Stock issued by the Company upon conversion of the Note), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Rate shall be multiplied by a fraction of which
the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section 5.1
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or reclassification.
 
5.2           Reorganization, Reclassification, Consolidation, Merger, Sale;
Company Not Survivor.  If any capital reorganization, reclassification of the
capital stock of the Company, combination, continuation, consolidation or merger
of the Company with another corporation in which the Company is not the
survivor, or sale, transfer or other disposition (i.e. license, lease or
contractual arrangement) of all or substantially all of the assets to another
corporation shall be effected by the Company, then, as a condition of such
reorganization, reclassification, combination, continuation, consolidation,
merger, sale, transfer or other disposition, lawful and adequate provision shall
be made whereby the holder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the shares of Common Stock immediately theretofore issuable upon
conversion of the Note, such shares of stock, securities or assets as would have
been issuable or payable with respect to or in exchange for a number of shares
of Common Stock equal to the number of shares of Common Stock immediately
theretofore issuable upon conversion of the Note, had such reorganization,
reclassification, combination, continuation, consolidation, merger, sale,
transfer or other disposition not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interests of holder to
the end that the provisions hereof (including, without limitation, provision for
adjustment of the Conversion Rate) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof.  The Company shall
not effect any such combination, continuation, consolidation, merger, sale,
transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such combination, continuation, consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the holder, at
the last address of the holder appearing on the books of the Borrower, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the holder may be entitled to purchase, and the other obligations
under this Note.  The provisions of this paragraph 3.2 shall similarly apply to
successive reorganizations, reclassifications, combinations, continuations,
consolidations, mergers, sales, transfers or other dispositions.
 
6

--------------------------------------------------------------------------------


 
5.3           Conversion Rate in the Event of Default.  Upon and only upon the
Event of Default as stipulated in 6.1 hereunder and during the continuance
thereof, the Conversion Rate will be changed such that the outstanding amounts
due under this Note may be converted by the holder, in his sole discretion, in
whole or in part, at a rate (“Default Conversion Rate”) equal to the net asset
value per share as set forth in the latest available financial statements prior
to the date of conversion, whether or not such financial statements are read,
reviewed or audited, which were prepared in accordance with United States GAAP,
consistently applied (or International Accounting Standards if adopted by the
Company prior to an Event of Default), so long as such financial statements
reflect in good faith the net asset value of a share of Common Stock on the date
of conversion.  In the event that the net asset value per share on the date of
conversion is not readily available or reasonably reflects the net asset value
per share, then the holder and the then management or trustee, administrator or
equivalent, will negotiate in good faith an amount that will be agreed upon as
the net asset value per share contemporaneous with the conversion of this Note,
which shall be the Default Conversion Rate.
 
5.4           Calculations.  All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be,
provided however, that the Company shall not be required to issue fractions of
shares pursuant hereto.
 
6.           Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
6.1           if the Borrower shall default in the payment of any part of the
principal of or interest on this Note when due and payable, whether at maturity
or at a date fixed for payment, prepayment or repayment whether by declaration
or otherwise, and such default shall not have been remedied on or before written
notice thereof shall have been given to the Borrower by the holder, which notice
may not be given earlier than the fifth (5) day after the due or payment date,
provided however, if the demand for repayment is made pursuant to Section 3.4
there shall be no grace period or requirement of further notice; or
 
6.2           if the Company, Borrower or Paying Agent shall default in the
performance of or compliance with any term contained herein applicable to it
under this Note, the Warrant and the Registration Rights Agreement, and such
default shall not have been remedied within 30 days after written notice thereof
shall have been given to the Company, Borrower or Paying Agent, as the case may
be, by the holder; or
 
6.3           if any of the Consolidated Company shall make an assignment for
the benefit of creditors, or shall admit in writing its inability to pay its
debts as they become due, or shall file a voluntary petition in bankruptcy, or
shall be adjudicated a bankrupt or insolvent, or shall file any petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, or shall file any answer admitting or not
contesting the material allegations of a petition filed against any of the
Consolidated Company in any such proceeding, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of any of
the Consolidated Company or of all or any substantial part of the properties of
any of the Consolidated Company, or any of the Consolidated Company shall take
any corporate action looking to the dissolution or liquidation of any
Consolidated Company; or
 
7

--------------------------------------------------------------------------------


 
6.4           if, within 30 days after the commencement of an action against any
of the Consolidated Company seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such action shall not have been
dismissed or all orders or proceedings thereunder affecting the operations or
the business of any of the Consolidated Company stayed, or if the stay of any
such order or proceeding shall thereafter be set aside, or if, within 30 days
after the appointment without the consent or acquiescence of any of the
Consolidated Company or any trustee, receiver or liquidator of any of the
Consolidated Company or of all or any substantial part of the properties of any
of the Consolidated Company, such appointment shall not have been vacated;
 
6.5           if any of the Consolidated Company is enjoined, restrained, or in
any way prevented by court or regulatory agency order from continuing to conduct
all or any material part of its business affairs;
 
6.6           any provision of this Note shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any of the Consolidated Company, or a proceeding shall be commenced
by any of the Consolidated  Company, or by any governmental authority having
jurisdiction over  any of the Consolidated Company, seeking to establish the
invalidity or unenforceability thereof, or any of the Consolidated Company shall
deny that it has any liability or obligation purported to be created thereunder;
 
then (unless all defaults shall have theretofore been remedied) this Note shall
forthwith mature and become due and payable together with interest accrued
thereon, without presentment, demand, protest or notice, all of which are hereby
waived.


In case any one or more Events of Default shall occur and be continuing, the
holder of the Note may proceed to protect and enforce its rights by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein, or for an injunction against a
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or by law.  No course of dealing and no delay on the part of the
holder of this Note in exercising any right, power or remedy shall operate as a
waiver thereof or otherwise prejudice such holder's rights, powers and
remedies.  No right, power or remedy conferred hereby upon any holder hereof
shall be exclusive of any other right, power or remedy referred to herein or now
or hereafter available at law, in equity, by statute or otherwise.


6.7           Control Preferred Stock.  In and only in the Event of Default as
stipulated in 6.1 herein at which time the outstanding amounts due under this
Note shall equal or exceed $1,000,000 in the aggregate, the holder will be
permitted to exercise the rights set forth in the Class B Preferred Stock, which
will include 100 shares of such class and will have been issued to the holder as
a condition to the making of this loan.  Such shares will be transferable, in
whole or in part, with all or a portion of this Note in the discretion of the
holder.
 
8

--------------------------------------------------------------------------------


 
7.           Representations of the Holder.
 
7.1           Access.  The holder of this Note has conducted its own independent
review and analysis of the business, operations, technology, assets,
liabilities, results of operations, financial condition and prospects of the
Consolidated Company, and acknowledges that the Consolidated Company has
provided the holder of this Note access to the personnel, properties, premises
and books and records of the Consolidated Company for this purpose, and the
holder of this Note has had an opportunity to ask questions of and receive
responses from management of the Consolidated Company.
 
7.2           Investment Intent.  The holder of this Note is making the loan
evidenced by this Note and acquiring the Warrant solely for the purpose of
investment and not with a view to, or for resale in connection with, any
distribution thereof in violation of the Securities Act of 1933, as amended.
 
7.3           Accredited Investor.  The holder of this Note has the financial
ability to bear the economic risk of such holder’s investment, has adequate
means for providing for such holder’s current needs and personal contingencies
and has no need for liquidity with respect to such holder’s investment in the
Consolidated Company.  The holder of this Note has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of the prospective investment.  If other than an individual, the holder of
this Note also represents (A) it has not been organized for the purpose of
acquiring the Note or (B) it is an entity in which each of the equity owners is
an accredited investor as defined in Rule 501(a) promulgated under the
Securities Act of 1933, as amended.  If the holder of this Note is an
individual, such holder represents he or she is an accredited investor as
defined in such Rule 501(a).
 
8.           Covenants.
 
8.1           Reports.  (a)    So long as this Note remains outstanding, the
Company shall have its annual consolidated financial statements audited by a
nationally recognized firm of independent registered accountants and its interim
consolidated financial statements reviewed by a nationally recognized firm of
independent registered accountants in accordance with Statement on Auditing
Standards 101 issued by the American Institute of Certified Public Accountants
(or any similar replacement standard).  In addition, so long as this Note is
outstanding, the Company shall furnish to the holder of this Note all annual and
quarterly reports on Forms 10-K and 10-Q, respectively, and all current reports
on Form 8-K, in each case filed by it with the Securities and Exchange
Commission (“SEC”).  If the Company shall not be subject to the reporting
requirements of Sections 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), it shall nevertheless furnish the holder of this
Note with (a) the financial information that would be required to be contained
in a filing on such annual or quarterly report, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and
(b) all information that would be required to be contained in filings with the
SEC on Form 8-K.  All such annual reports shall be furnished within 120 days
after the end of the fiscal year to which they relate, and all such quarterly
reports shall be furnished within 45 days after the end of the fiscal quarter to
which they relate.  All such current reports shall be furnished within the time
periods specified in the SEC’s rules and regulations for reporting companies
under the Exchange Act.
 
9

--------------------------------------------------------------------------------


 
 (b)           At the Company’s option, the Company shall either (i) distribute
such information and such reports (as well as the details regarding the
conference call described below) electronically to the holder of this Note,
and/or (ii) make available such information to such holder by posting such
information on the Internet (which may be its own site, IntraLinks or any
comparable password protected online data system which will require a
confidentiality acknowledgement or otherwise, and the Company shall provide such
password thereto to the holder of this Note and make such information readily
available to such holder, who agrees to treat such information as confidential).


8.2           Taxes.  The Company Group members shall pay prior to delinquency
all material taxes, assessments, and governmental levies except as contested in
good faith and by appropriate proceedings.
 
8.3           Maintenance of Properties; Insurance; Compliance with Law.
 
(a)           The Company shall, and shall cause each of the other parts of the
Consolidated Company, including without limitation the Borrower, to at all times
cause all properties used or useful in the conduct of their business to be
maintained and kept in good condition, repair and working order (reasonable wear
and tear excepted) and supplied with all necessary equipment, and shall cause to
be made all necessary repairs, renewals, replacements, necessary betterments and
necessary improvements thereto.


(b)           The Company shall maintain, and shall cause to be maintained for
each of the other part of the Consolidated Company, insurance covering such
risks as are usually and customarily insured against by corporations similarly
situated in the markets where the Company and the other parts of the
Consolidated Company conduct their respective operations, in such amounts as
shall be customary for corporations similarly situated and with such deductibles
and by such methods as shall be customary and reasonably consistent with past
practice.


(c)           The Company shall, and shall cause each of the other part of the
Consolidated Company to, comply with all statutes, laws, ordinances or
government rules and regulations to which they are subject, non compliance with
which would materially adversely affect the business, earnings, properties,
assets or financial condition of the Company taken as a whole.


8.4           Legal Existence.  The Company and each of the other part of the
Consolidated Company shall do or cause to be done all things necessary to
preserve and keep in full force and effect its legal existence in accordance
with their respective organizational documents (as the same may be amended from
time to time).
 
10

--------------------------------------------------------------------------------


 
8.5           Limitations on Mergers, Consolidations, etc.  (a) The Company and
the Borrower shall not, directly or indirectly, in a single transaction or a
series of related transactions, (i) combine, continue, consolidate or merge with
or into another person, or sell, lease, transfer, convey or otherwise dispose of
or assign all or substantially all of the assets of the Borrower or (ii) adopt a
plan of dissolution or liquidation unless, in either case:
 
(A)           the Company and Borrower will be the surviving or continuing
person; or


(B)           the entity formed by or surviving such combination, continuation,
consolidation or merger or to which such sale, lease, conveyance or other
disposition shall be made (or, in the case of a plan of dissolution or
liquidation, any person to which assets are transferred, leased, licensed or
conveyed) (collectively, the “Successor”) is a corporation, limited liability
company or limited partnership, and the Successor expressly assumes, by
agreement in form and substance reasonably satisfactory to the holder, all of
the obligations of the Borrower, Company and Paying Agent under this Note, the
Warrant and the Registration Rights Agreement.


(b)           Upon any combination, continuation, consolidation, combination or
merger of the Company or Borrower or any transfer, lease, license or conveyance
of all or substantially all of the assets of the Company or Borrower in
accordance with the foregoing, in which the Company or Borrower is not the
continuing obligor under the Note, the surviving entity formed into which the
Company or Borrower is merged, combined, continued or consolidated or the person
to which the conveyance, license, lease or transfer is made will succeed to, and
be substituted for, and may exercise every right and power of, the Company or
Borrower and Paying Agent under the Note, with the same effect as if such
surviving entity had been named therein as the Company or Borrower and Paying
Agent.


(c)           Notwithstanding the foregoing, any part of the Consolidated
Company may consolidate, combine, continue, or merge with or into or convey,
transfer, license or lease, in one transaction or a series of transactions, all
or substantially all of its assets to any other part of the Consolidated
Company.


8.6           NASDAQ Listing.  The Company shall use its reasonable commercial
efforts to upgrade from the trading of the Common Stock on the Over-the-Counter
Bulletin Board to the listing of the Common Stock on one of the NASDAQ markets
or other United States exchanges, to take place as soon as reasonably
practicable during the period any principal under this Note is outstanding.
 
8.7           Consent to Future Financings.   The holder will have the right to
approve the entry into any debt or equity financing by the Consolidated Company,
except for (i) equity financings by the Company for raising capital, (ii) debt
financings to the Consolidated Company from bank or institutional lenders
licensed to operate in China, and (iii) debt or equity financings to the
Consolidated Company where the principal, interest and any other amount due and
payable under this Note will be paid immediately from the proceeds of such
financing, without any requirement of notice of demand from the holder.
 
11

--------------------------------------------------------------------------------


 
8.8           Right of First Refusal.  The holder will have the right of first
refusal, to provide any debt or equity financing to be undertaken by the
Consolidated Company that is for capital raising purposes by the Consolidated
Company, on the same terms as bona fide offered by any lender or investor during
the period while any of the principal or interest of this Note is outstanding,
due or owing hereunder.  If the holder fails to accept in writing any bona fide
third party proposal within thirty (30) business days after receipt of a written
notice from the Consolidated Company containing such proposal, then the holder
shall have no claim or right with respect to any such financing contained in any
such notice.  If, thereafter, such proposal is modified in any material respect,
the Consolidated Company shall adopt the same procedure as with respect to the
original proposed financing.
 
9.           Miscellaneous.
 
9.1           Savings Clause.  In no event shall the interest rate or rates
payable under this Note, plus any other amounts paid in connection herewith,
exceed the highest rate permissible under the applicable law to this Note that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  The Borrower, in executing and delivering this Note, and the holder
of this Note in accepting it, intend legally to agree upon the rate or rates of
interest and manner of payment stated herein; provided, however, that, anything
contained herein to the contrary notwithstanding, if said rate or rates of
interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto, as of the date of this Note, the Borrower is and shall be
liable only for the payment of such maximum as allowed by law, and payment
received from the Borrower in excess of such legal maximum, whenever received,
shall be applied to reduce the principal balance of this Note to the extent of
such excess.
 
9.2           Governing Law; Venue.  This Note shall be governed by and
construed in accordance with the laws of the State of Delaware, United States of
America.
 
ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED
AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
DELAWARE; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
PROPERTY MAY BE BROUGHT, AT THE NOTE HOLDER’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND.  THE COMPANY AND HOLDER OF THIS
NOTE WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.2.
 
9.3           Remedies Cumulative.  The rights and remedies of the holder of the
Note shall be cumulative.  The holder of the Note shall have all other rights
and remedies not inconsistent herewith as provided under the Uniform Commercial
Code, by law, or in equity.  No exercise by the holder of the Note of one right
or remedy shall be deemed an election, and no waiver by the holder of the Note
of any Event of Default shall be deemed a continuing waiver.  No delay by the
holder of the Note shall constitute a waiver, election, or acquiescence by it.
 
12

--------------------------------------------------------------------------------


 
9.4           Amendment.  This Note and its terms may be changed, waived or
amended only by the written consent of the Company, Borrower, Paying Agent and
the holder of the Note.
 
9.5           Severability.   In case any provision contained herein (or part
thereof) shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or other unenforceability shall not
affect any other provision (or the remaining part of the affected provision)
hereof, but this Note shall be construed as if such invalid, illegal, or
unenforceable provision (or part thereof) had never been contained herein, but
only to the extent that such provision is invalid, illegal, or unenforceable.
 
9.6           Assignment.  The holder of this Note may assign it or any ratable
part of this Note to one or more assignees (each an “Assignee”) and the other
rights and obligations of such holder hereunder, provided, that the Company
consents to such assignment in writing.  Notwithstanding the foregoing, the
holder may assign this Note or any part thereof and all or part of its rights
and/or obligations hereunder, and the Warrants, Registration Rights Agreement
and Class B Preferred Stock to any affiliate of the holder, whether such
affiliate is wholly or partially owned or controlled by the holder or a parent
or subsidiary of the holder, without consent of the Company, Borrower or Paying
Agent.  In the event of a permitted assignment, the Company, Borrower and Paying
Agent may continue to deal solely and directly with the holder of this Note in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to the Company,
Borrower and Paying Agent by the holder and the Assignee, and (ii) the holder
and its Assignee have delivered to the Company, Borrower and Paying Agent a
document reflecting such assignment and, in the case of an assignment requiring
consent, acceptance of the assignment reasonably acceptable to the Company,
Borrower and Paying Agent.
 
9.7           Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Note.
 
9.8           Notices.  All notices sent pursuant to this Note to the holder
shall be sent by a government mail system, postage pre-paid, certified and
return receipt requested and may also be by facsimile or e-mail to the address
stated herein or is subsequently changed by the holder in a notice to the
Company, Borrower and Paying Agent, provided there is some evidence of the
sending and receipt of such facsimile or email notice.  All notices sent
pursuant to this Note to the Company, Borrower and Paying Agent shall be sent by
a government mail system, postage pre-paid, certified and return receipt
requested at the corporate addresses of the Company, Borrower and Paying Agent,
as stated herein, or is subsequently changed by the Company, Borrower and Paying
Agent in a notice to the holder, provided there is some evidence of the sending
and receipt of such facsimile or email notice.


[signature on next page]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
as of the date above written.
 

   
CER ENERGY RECOVERY, INC
               
By:
       
Name: Qinghuan Wu
   
Title:  Chief Executive Officer
               
CER ENERGY RECOVERY (SHANGHAI) CO., LTD.
               
By:
       
Name: Qinghuan Wu
   
Title: Chief Executive Officer
               
CER (HONG KONG HOLDINGS LIMITED)
               
By:
       
Name: Qinghuan Wu
   
Title: Chief Executive Officer

 
 
AGREED AND ACCEPTED BY:
         
HOLD AND OPT INVESTMENTS LIMITED
               
By:
       
Name: Timothy Fraser-Smith
   
Title:   Authorized Signatory
   

 
14

--------------------------------------------------------------------------------


 
ANNEX A


NOTICE OF CONVERSION


The undersigned hereby elects to convert such currently outstanding principal
and accrued interest as set forth below under the Unsecured Convertible Note due
May 21, 2011 of which China Energy Recovery, Inc., a Delaware corporation (the
“Company”) is a party, into shares of common stock (the “Common Stock”), of the
Company according to the conditions hereof, as of the date written below.  If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:


Date to Effect Conversion: _____________________________


Principal Amount of Note to be Converted: ________________


Number of shares of Common Stock to be issued: ___________






Signature: __________________________________________


Print Name: _________________________________________


Address for Delivery of Common Stock
Certificates: _________________________________________


Or


DWAC Instructions:


Broker No: ____________________________________
Account No: ___________________________________


15

--------------------------------------------------------------------------------


 
ANNEX B


SCHEDULE OF DRAWDOWNS


Loan Request
Date
 
Date Loan
Amount Sent
 
Prepayment
Notice Date
 
Date Loan
Amount Prepaid
 
Amount (US$)
                                                                               
           



16

--------------------------------------------------------------------------------

